In re Robertson, Allen Jr.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. L, No. 1 — 91— 611;
Granted. The district court’s denial of relator’s application for post-conviction relief is vacated, and the court is directed to recall the warrant of execution set for May 18, 2000. The district court is ordered to refrain from issuing a new warrant of execution until counsel has been appointed to represent relator and has had reasonable opportunity to pursue relator’s post-conviction remedies. The district court is further ordered to immediately conduct a hearing, with the Louisiana Indigent Defense Assistance Board for the purpose of appointment of counsel. See La.R.S. 15:14-9.1; La.R.S. 15:151.2(E)(2).
MARCUS, J., not on panel.